Case 1:19-cv-07958-GBD Document 24

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE DRYWALL TAPERS AND. :
POINTERS LOCAL UNION NO. 1974 BENEFIT:
FUNDS; THE DISTRICT COUNCIL NO. 9,
DRYWALL TAPERS AND POINTERS OF
GREATER NEW YORK LOCAL UNION 1974, — : ORDER.
AFFILIATED WITH INTERNATIONAL UNION :

OF PAINTERS AND ALLIED TRADES, AFL- : 19 Civ. 7958 (GBD)
CIO,

 

Plaintiffs,
-against-

PAR WALL FINISHING CORP.,

Defendant.

GEORGE B. DANIELS, District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: November 4, 2020
New York, New York

SO ORDERED.

G AD & HO

DRGE/B. DANIELS
[TES’STATES DISTRICT JUDGE

 

 

 

 
